Citation Nr: 1233690	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected thyroid disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to February 1978, from August 1978 to August 1986, and from February 1991 to November 1991.  She served in Southwest Asia from February 1991 to November 1991 and had military reserve service from November 1991 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in May 2010.  The requested development has been substantially completed.  A VA medical opinion was obtained in June 2012 and the Veteran was provided notification in July 2012.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence shows diabetes mellitus was not manifest in service, was not manifest within one year of service, is not shown to have developed as a result of an injury or disease during service, and was not incurred or aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an August 2006 letter from the RO.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claim and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the August 2006 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, medical literature, and the Veteran's statements in support of her claim.  In VA correspondence dated in May 2010 the Veteran was requested to provide treatment records from her private physician, S.J.N., M.D., or to provide authorization for VA to assist her in obtaining these records.  No records or authorization was subsequently provided and in December 2011 the Veteran reported she had no additional evidence to submit in support of her appeal.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).


Factual Background and Analysis

Service treatment records show that in August 1991 the Veteran was provided a diagnosis of possible hyperthyroidism and in October 1991 possible Grave's disease.  The records include private medical correspondence dated in August 1992 noting the Veteran had been receiving treatment for Grave's disease.  An August 1996 separation examination noted diagnoses of hyperthyroidism and Grave's disease.  Service treatment records are negative for complaint, diagnosis, or treatment for diabetes mellitus.

A February 1999 rating decision established service connection including for hypothyroidism with history of Grave's disease.  A 10 percent disability rating was assigned.

VA treatment records dated in October 2005 noted the Veteran a history of hypothyroidism on Synthroid and that she had a finding of 7.0 on "HbA1c" (glycosylated hemoglobin) testing.  The diagnoses included hypothyroidism and laboratory findings consistent with diabetes mellitus.  A May 2006 report noted diagnoses including hypothyroidism and glucose intolerance/diabetes mellitus.  Reports dated in December 2007 show she began receiving primary diabetes care without medication.  

In support of her claim the Veteran provided a December 2008 prescription note from Dr. S.J.N. which reported that the onset of her diabetes may be related to her current thyroid condition or related to the immune basis for the condition.  

VA examination in February 2011 based upon interview with the Veteran and review of the claims file noted that a diagnosis of hyperthyroidism, eventually called Grave's disease, was provided in August 1991.  She was treated with radioiodine ablation of the thyroid and within a relatively short period of time she was hypothyroid and on replacement therapy.  It was noted that the natural history of Grave's disease was to eventually become hypothyroid.  A review of the Veteran's chart revealed her TSH had risen into hypothyroid areas on multiple occasions with subsequent adjustments of her thyroid dosage.  

The examiner noted that upon review of her chart she could be classified as having prediabetes prior to May 2006 and a firmly established diagnosis of type II diabetes mellitus in November 2007.  It was noted that the laboratory data suggested she was not diabetic prior to November 2007, but that the data also suggested gradually deteriorating glucose control across that time period.  The examiner noted that Grave's disease had been associated with a variety of endocrine diseases including diabetes, but that it was associated with type I rather than type II diabetes mellitus.  In conclusion, the examiner found that the Veteran's Grave's disease was not a cause for her diabetes and that while the question as to whether her hypothyroidism made her diabetes worse was more difficult the line of reasoning to support that relationship was speculative.  It was noted that a good layman's reference could be found on the Endocrine Society's website for thyroid disease in obesity which indicated that the relationship between hypothyroidism and obesity was clearly speculative.  

In a July 2011 report the examiner noted that as noted in the original report there was no accepted relationship between hypothyroidism and obesity and that the effect of hypothyroidism on diabetes would presumably be mediated via an effect on obesity in that greater obesity would result in more insulin resistance and earlier diabetes.  It was further noted that since there was no accepted relationship between obesity and hypothyroidism neither the obesity nor its treatment in 1994 to 1996 or later could be said to contribute to the development of diabetes without resorting to speculation.  The examiner found, in essence, the Veteran's thyroid disease was incurred during active service, but that her diabetes was not incurred during active service and first met the criteria for diagnosis in November 2007.  It was noted that there was no evidence that her diabetes was related to her Grave's disease and that as the relationship between hypothyroidism and obesity was speculative the evidence that Grave's disease exacerbated the Veteran's subsequent diabetes was also speculative.  

In correspondence submitted in support of her claim in December 2011 the Veteran asserted her belief that she had developed hypothyroidism as a result of treatment for Grave's disease which caused or aggravated her type II diabetes mellitus.  She reported that diabetes and thyroid disorders both involved dysfunctions of the endocrine system, that studies had found that diabetes and thyroid disorders tended to simultaneously occur in patients, that persons with autoimmune disease were more likely than the general population to develop other autoimmune diseases, and that thyroid disorders were more common with type II diabetes because both of the illnesses tended to occur more frequently as people age.  She noted that an internet search revealed over 7,790,000 results referencing "thyroid and type 2 diabetes" and provided citations for six related medical articles.  She provided copies of four of those articles.  

A June 2012 medical opinion by a VA Chief of Clinical Endocrinology based upon a review of the evidence of record and applicable medical literature found that there was no evidence the Veteran's type II diabetes mellitus was manifest during or within one year of active service, that there was no scientific evidence her diabetes was caused by her thyroid disease, and that there was no scientific evidence her diabetes was permanently worsened beyond the natural progression of the disease by the presence of her thyroid disease.  It was noted that the postulation of an autoimmune relationship between thyroid disease and diabetes was relevant only to type I diabetes, but that the Veteran had type II diabetes.  The examiner acknowledged that it was true that there was a higher incidence of type II diabetes and thyroid disease in older women, as mentioned in the articles submitted by the Veteran, which in no way established a causal mechanistic interaction between the two illnesses.  The examiner further noted that it was expected that a person with Grave's disease after ablation treatment would temporarily develop hypothyroidism that was easily treated with thyroid hormone replacement therapy to restore a euthyroid status and as such there should be no causality between her subsequent weight gain and her thyroid status.

Based upon the evidence of record, the Board finds that diabetes mellitus was not manifest in active service, that diabetes mellitus was not manifest within one year of active service, that diabetes mellitus is not shown to have developed as a result of an injury or disease during active service, and that diabetes mellitus was not incurred or aggravated as a result of a service-connected disability.  The February 2011, July 2011, and June 2012 VA medical opinions as to these matters are persuasive.  These opinions are shown to have been based upon a substantial review of the evidence of record, upon consideration of medical literature, and upon examination of the Veteran.  Adequate rationale for the etiology opinions was provided.  

The Board notes that the February 2011 and July 2011 examiner stated the question as to aggravation was a more difficult issue, but that the relationship between hypothyroidism and exacerbation of type II diabetes mellitus would require resort to mere speculation.  The June 2012 examiner stated that any suggestion that temporary hypothyroidism led to obesity and diabetes was purely speculative and probably incorrect.  The Court has held, however, that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  The Board finds that the February 2011 and July 2011 VA opinions in this case are shown to have considered the research available as to the possible relationship between the Veteran's Grave's disease, episodes of hyperthyroidism, and treatment-related hypothyroidism and type II diabetes mellitus and obesity and to have concluded that the overall evidence did not support a casual or aggravation relationship.

The Board also notes that the medical literature referenced by the Veteran in her December 2011 correspondence and the copies she provided are competent medical evidence.  The Board finds, however, that the information provided is not definitive as to a causal or aggravation relationship between the Veteran's service-connected thyroid disability and her type II diabetes mellitus.  While the information included in the vast amount of internet search results the Veteran referenced is unknown, the evidence submitted demonstrates no more than a commonality of thyroid disorders and type II diabetes mellitus as people age and studies indicating that these diseases tended to occur at the same time in patients.  The Board finds that VA medical opinions are sufficient for an adequate determination.  The June 2012 opinion included consideration of the specific medical articles submitted by the Veteran and the larger volume of endocrinologic literature.

The Board also finds that, although the December 2008 opinion of Dr. S.J.N. is competent evidence, the provided opinion is equivocal and is not supported by adequate medical rationale.  The Court has held that medical opinions stating only the possibility of medical causation are too general and inconclusive to substantiate a claim.  See generally, Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Therefore, the Board finds that the December 2008 opinion warrants a lesser degree of probative weight.

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, her statements are, at most, conclusory assertions of a nexus between her diabetes mellitus and her service-connected thyroid disability.  As questions of such a relationship are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The February 2011, July 2011, and June 2012 VA medical opinions in this case are persuasive.  Therefore, entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected thyroid disorder, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


